PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/160,226
Filing Date: 20 May 2016
Appellant(s): Karlsson, Niklas



__________________
Ali Assar
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8-9, and 11-20 rejected under 35 U.S.C. 101
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejection of claims 7 and 10 under 35 U.S.C. 101 and 35 U.S.C. 112 due to cancellation of claims.
(2) Response to Argument
Appellant argues that the claims are not directed to an abstract idea (Page 11)
Appellant appears to argue that the claims are not abstract due to “improving a technological process of adaptively representing a price/spend relationship and transmitting the representation to a control system in the context of online content delivery campaign”.  Even if the claims did provide such an improvement, this does not mean that the claims are not abstract.  As indicated in the Final Rejection of 05/06/2020 the claims were found to fall within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas due to reciting elements that may be performed mentally, as well as being descriptive of an advertising/marketing activity.
Appellant argues that the claims provide an improvement to a technological process (Page 12)

Appellant argues that the claims are similar to DDR (Page 14)
Appellant alleges that the claims are rooted in technology. The generation and presentation of a price/spend curve is not a solution to a problem rooted in technology. The fact that the steps are performed by generic computing elements does not somehow automatically make the solution necessarily rooted in computer technology. The instant claims merely limit the use of the abstract idea to a particular environment - that being a computer environment. This same problem would exist in non-computer environments, and the same solution would be appropriate (ex. providing of a hand-written price/spend curve in response to a request). Stripped of the generic computer elements recited in the claims, the problem and solution would remain intact. Limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter.
Appellant argues that the claims are not merely automation of manual processes (Page 16)
Appellant argues that the claims do not merely use a generic computer to perform what a person could otherwise do by hand.  The Examiner respectfully disagrees.  As indicated in the 
Appellant argues that the rejection fails to comply with the “2019 Revised Patent Subject Matter Eligibility Guidance” released by the USPTO on January 4, 2019 (Page 18)
Regarding Prong One of Step 2A, the Appellant has merely restated the claim limitations and made a conclusory statement that the claims do not recite a judicial exception.  The Examiner respectfully disagrees, as the previous Office Action found that the claims were directed to the “Mental Processes” and “Certain Methods of Organizing Human Activity” based on the analysis indicated by the guidance.
Regarding Prong Two of Step 2A, Appellant argues that the claims integrate the judicial exception into a practical application by providing a “technique that is dynamic and increases the accuracy and efficiency of controlling an online content delivery campaign”. The Examiner respectfully disagrees. Even if the accuracy and efficiency of controlling an online content delivery campaign was increased, the present claims do not present a technical solution to a technical problem. The control of online content delivery campaigns is a problem rooted in business. The processing capabilities of any involved computing devices remain unchanged.  Further, the Examiner has not dismissed wasting processing time, taking up bandwidth, and 
Appellant argues that claims are similar to Example 45 (Page 21).  
The Examiner notes that this argument was previously addressed in the Office Action dated 12/19/2019.  As stated in said action, “Unlike Example 45 which addressed technical problems associated with undercure and overcure, the instant claims, as stated above, do not address a technical problem.”  To explain, Claim 2 of Example 45 was found eligible for more than merely controlling the operation of the injection molding apparatus. The Appendix states, in part “As explained in the specification, because the claimed controller opens the mold and ejects the molded polyurethane at the time when the target percentage of cure is reached, the claimed controller avoids the technical problems associated with undercure and overcure, which would otherwise negatively affect the cured polyurethane’s strength and wear performance.” In the instant application, the claims do not avoid any technical problem whatsoever, as stated above.  The claims merely call for the generation and transmission of a price/spend curve in response to a request.  The claims do not “employ the information provided by the alleged judicial exceptions (the representation of the price/spend curve) to control the operation of a control system.  The claims merely call for the providing of data in a specific format. Moreover, the claims are not similar to those Example 45 since the fact patterns of Example 45 and the present case are not analogous.
Appellant argues that the claims recite Significantly More under Alice Step 2B (Page 23)
Appellant argues that the claims recite a combination of elements that are not routine and not conventional.  The Examiner respectfully disagrees.  The Appellant has failed to indicate any additional elements beyond the judicial exception that provide significantly more.  Appellant has merely restated the claims and arrived to the conclusion that the claims recite significantly more.  The claims recite the additional elements of a “computer” (Claim 1), a “control system comprising one or more processors”, and “one or more processors” (Claims 9 and 16) to perform the steps. These elements are recited at a high level of generality (See at least Paras. [0004]-[0013]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claim 16 featured the element of “output the vector representation of the price/spend curve to one of: a dashboard…; or a control system…”, but this was found to be a well-understood, routine, and conventional function (see Final Rejection of 05/06/2020).  If anything, the claims merely present a specific abstract idea, and not significantly more.
Appellant argues that the rejection entirely fails to address the subject matter of the dependent claims both individually and in combination with claims from which such claims depend (Page 25).
The Examiner respectfully disagrees, as the claims were properly addressed based on the guidance.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
Conferees:
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681     

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.